NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            MICHAEL J. STARANOWICZ,
                   Petitioner,

                           v.

        DEPARTMENT OF THE TREASURY,
                   Respondent.
             ______________________

                      2012-3197
                ______________________

    Appeal from the Merit Systems Protection Board in
No. PH0752110383-C-1.
                ______________________

              Decided: January 17, 2013
               ______________________

   MICHAEL J. STARANOWICZ, of Philadelphia, Pennsyl-
vania, pro se.

    ROBERT C. BIGLER, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent. With him on
the brief were STUART F. DELERY, Acting Assistant Attor-
ney General, JEANNE E. DAVISON, Director, and STEVEN J.
GILLINGHAM, Assistant Director.
                 ______________________
2                        MICHAEL STARANOWICZ   v. TREASURY




    Before DYK, MOORE, and WALLACH, Circuit Judges.
PER CURIAM.

    Michael J. Staranowicz appeals from a final decision
of the Merit Systems Protection Board (Board). Star-
anowicz v. Dep’t of the Treasury, No. PH-0752-11-0383-C-
1 (M.S.P.B. July 5, 2012). The Board held that the De-
partment of the Treasury (the Agency) complied with the
terms of a settlement agreement that the parties entered
into following Mr. Staranowicz’s challenge to his removal
from his position at the Agency. The Board further held
that Mr. Staranowicz’s challenge to the agreement’s
validity was barred by res judicata. For the reasons
discussed below, we affirm.
                      BACKGROUND
    In December 2009, the Agency removed Mr. Star-
anowicz from his position as a Clerk. In response, Mr.
Staranowicz filed a formal complaint alleging discrimina-
tion. After the Agency issued a final decision finding no
discrimination, Mr. Staranowicz filed an appeal with the
Board.
    Shortly thereafter, the parties entered into a written
settlement agreement, which they submitted to the Board
to be entered into the record for enforcement. Under the
agreement, Mr. Staranowicz was to receive $5,590 in
compensatory damages and his counsel was to receive
$8,410 in fees. In return, Mr. Staranowicz agreed to
withdraw his discrimination complaint and any pending
grievances or appeals before the Board, including his
appeal of his removal. Because the parties’ settlement
agreement resolved the case, an Administrative Judge
(AJ) dismissed Mr. Staranowicz’s appeal of his removal
(Removal Decision).
 MICHAEL STARANOWICZ   v. TREASURY                       3


    Mr. Staranowicz filed a petition for review of the Re-
moval Decision, which he subsequently withdrew. In the
interests of thoroughness, the Board treated Mr. Star-
anowicz’s filing not only as a petition for review of the
Removal Decision, but also as a timely filed petition for
enforcement of the settlement agreement. Thus, although
the Board dismissed with prejudice Mr. Staranowicz’s
withdrawn challenge to the Removal Decision, the Board
also docketed Mr. Staranowicz’s enforcement allegations
as a separate petition.
     The AJ denied the petition for enforcement because
Mr. Staranowicz failed to point to any term of the settle-
ment agreement with which the Agency did not comply
(Compliance Decision). The AJ observed that Mr. Star-
anowicz did not appear to be arguing that the Agency
failed to comply with the agreement, but rather that the
agreement was invalid because he did not sign it volun-
tarily. The AJ explained that arguments regarding the
agreement’s validity cannot be adjudicated as part of a
petition for enforcement because they do not relate to
whether the Agency complied with the settlement agree-
ment. The AJ noted that the proper way to challenge the
agreement’s validity would be via a petition for review of
the Removal Decision, i.e., the petition for review that Mr.
Staranowicz filed but then withdrew.
     Mr. Staranowicz filed a petition for review of the
Compliance Decision. The Board upheld the AJ’s conclu-
sion that the Agency complied with the settlement agree-
ment. The Board further held that Mr. Staranowicz’s
challenge to the validity of the agreement is barred by res
judicata because the Board dismissed with prejudice his
earlier petition for review in which he raised the issue.
Mr. Staranowicz now appeals from the Board’s order
affirming the Compliance Decision. We have jurisdiction
under 28 U.S.C. § 1295(a)(9).
4                        MICHAEL STARANOWICZ    v. TREASURY


                       DISCUSSION
    Our authority to review the Board’s decision is cir-
cumscribed by statute. Specifically, we must affirm the
Board’s decision unless it is “(1) arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with
law; (2) obtained without procedures required by law,
rule, or regulation having been followed; or (3) unsupport-
ed by substantial evidence.” 5 U.S.C. § 7703(c).
     Mr. Staranowicz raises two arguments on appeal.
First, he argues that the Board’s decision was not sup-
ported by substantial evidence. Pet’r’s Informal Br. 1. He
contends, for example, that certain evidence was deleted
and thus not considered. Id. Second, Mr. Staranowicz
disputes the validity of the settlement agreement. Specif-
ically, he argues that he signed it only because he “was
pressured, intimidated or threatened” to do so. Id.
    We conclude that Mr. Staranowicz’s arguments fail to
show any error by the Board regarding the Agency’s
compliance with the settlement agreement. Mr. Star-
anowicz points to no term of the settlement with which
the Agency did not comply. Regardless, the record evi-
dence shows that the Agency mailed checks in the correct
amount to both Mr. Staranowicz and his counsel in ac-
cordance with the agreement. We therefore hold that
substantial evidence supports the Board’s conclusion that
the Agency complied with the terms of the settlement
agreement.
    We further hold that the Board correctly concluded
that res judicata bars Mr. Staranowicz’s challenge to the
settlement agreement’s validity. Mr. Staranowicz filed a
petition for review of the AJ’s Removal Decision, but
subsequently withdrew the petition. As a result, the
Board dismissed his petition with prejudice to refiling.
The Board is correct that this precludes Mr. Staranowicz
 MICHAEL STARANOWICZ   v. TREASURY                   5


from challenging the agreement’s validity, at least in
circumstances where, as here, the grounds for setting
aside the agreement were known at the time of the origi-
nal petition for review.
    We have considered Mr. Staranowicz’s arguments on
appeal and find them to be without merit. Because he has
not shown that the Board’s decision was arbitrary or
capricious, an abuse of discretion, unsupported by sub-
stantial evidence, or otherwise not in accordance with
law, we affirm.
                       AFFIRMED
                          COSTS
   No costs.